             Case 1:20-cr-00123-DAD-BAM Document 43 Filed 06/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                         IN THE UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   THE UNITED STATES OF AMERICA,                 )      Case No. 1:20-CR-00123-DAD-BAM
                                                   )
10                             Plaintiff,          )      STIPULATION TO ALLOW A
                                                   )      HOSPITAL VISIT WITH PRETRIAL
11
                   vs.                             )      LOCATION MONITORING DEVICE;
                                                   )
12   EVARISTO GOMEZ,                               )      FINDINGS & ORDER
                                                   )
13                          Defendant.             )
                                                   )
14                                                 )

15
                                            STIPULATION
16
             The defendant, EVARISTO GOMEZ, by and through his counsel, Melissa Baloian, and
17
     the United States of America, by and through it’s counsel, Assistant United States Attorney
18
     Laura Withers, hereby stipulate as follows:
19
             1.    By previous order, on August 14, 2020, this court ordered Mr. Gomez released
20
     under certain conditions, with one of the conditions requiring Mr. Gomez participate in the
21
     location monitoring program. (Dkt. 20.)
22
             2.    Mr. Gomez is requesting permission be present at the birth of his child at Fresno
23
     Community Regional Medical Center (CRMC), while on the location monitoring device
24
     through Pretrial Release. Mr. Gomez’ wife is due to give birth now, or within the next few
25
     days.
26
             3.    Pretrial Services Officer Anthony Perez agrees with this request, as Mr. Gomez
27
     has been in compliance.
28
             4.    The parties agree and stipulate, and request the Court find the following:




                                                    -1-
              Case 1:20-cr-00123-DAD-BAM Document 43 Filed 06/11/21 Page 2 of 2


 1                     a.        Mr. Gomez is allowed to attend the birth of his child at CRMC, in Fresno,
 2                          CA. He is allowed at the hospital from the time his wife is admitted until she
 3                          is discharged.
 4                     b.        During this time at the hospital, Mr. Gomez will not be electronically
 5                          monitored. Upon his wife’s discharge from the hospital and his return home,
 6                          Mr. Gomez will continue with the electronic location monitoring.
 7

 8            IT IS SO STIUPLATED
 9
              Dated: June 11, 2021
10                                                                    /s/ Melissa Baloian
                                                                      _____________________
11                                                                    MELISSA BALOIAN
                                                                      Attorney for Defendant
12

13            Dated: June 11, 2021

14                                                                    /s/ Laura Withers
                                                                      _______________________
15
                                                                      LAURA WITHERS
16                                                                    Assistant United States Attorney

17

18
     -------------------------------------------------------------------------------------------------------------------------

19
                                                            ORDER
20

21
     IT IS SO ORDERED.

22   Dated:      June 11, 2021
                                                                  UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28




                                                                -2-
